DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 29 March 2021 containing remarks and amendments to the claims.  Claims 1-27 and 46 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 27, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-1791051, hereinafter referring to English translation from IP.com) in view of Burich (US 3,702,292), and further as evidenced by Zhou (US 2009/0173666).
Regarding claim 1, Lee teaches partial hydrogenation and catalytic hydrocracking, using hydrogen of a pyrolysis fuel oil feed to convert polycyclic aromatics into monocyclic BTX compounds (page 3).  Since Lee teaches the same pyrolysis fuel oil feed, Examiner considers Lee feed to contain the same C9+ aromatics, and C10+ aromatics as claimed.  Lee teaches the hydrocracking step to be effective for selective ring opening (page 4).  Examiner further notes that Lee teaches the same production of BTX from PFO feed and the same hydrocracking conditions as identified in instant claim 8 (page 7), therefore it is expected that the same dealkylation would occur.
Lee does not explicitly disclose subjecting a naphtha feed to catalytic reforming to form a reformate or separating a portion of the reformate stream and a portion of the selectively hydrocracked stream into BTX compounds.
However, Burich teaches feeding naphtha to a catalytic reformer to produce reformate (column 10, lines 30-75).  Burich teaches separating catalytic reformate and other aromatic streams in a BTX distillation step to obtain various fractions (column 16, lines 10-75).
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined the naphtha reforming of Burich with Lee, since both are drawn to the same formation of BTX.  See MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 
Lee teaches the same pyrolysis fuel oil feed, therefore, it is expected that the same polyaromatics are contained.  
Examiner additionally notes evidence from Zhou, which teaches pyrolysis fuel oils contain significant amounts of polyaromatics in amounts of 20-80% [0059-0060] and including anthracene, benzopyrene, naphthacene, naphthalene, pentacene, phenanthreene, pyrene, triphenylene, and ovalene [0057].
Regarding claim 27, Lee teaches the same pyrolysis fuel oil feed as claimed.  Therefore, it is expected that Lee PFO would be obtained from the same steps as claimed.
This is further evidenced by Zhou, which teaches PFO is obtained from steam cracking to obtain olefins, pyrolysis gasoline, and PFO [0058-0059].
Regarding claim 46, Lee teaches the selective hydrogenation catalyst comprises Co, Mo, Ni, W, and/ P on a silica alumina support (page 4), and the hydrocracking catalyst comprises Ni, W, Mo on a zeolite (page 5).
Claims 3-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-1791051, hereinafter referring to English translation from IP.com) in view of Burich (US 3,702,292) as evidenced by Zhou (US 2009/0173666) as applied to claim 1 above, and further in view of McCoy (US 2008/0083649).
Regarding claims 3-6 and 16-18, the previous combination teaches the limitations of claim 1 as discussed above.  The previous combination does not explicitly disclose pre fractionation of the PFO.  
However, McCoy teaches that PFO is obtained as bottom product from steam cracking, and that the PFO may be fractionated into various fractions based of carbon numbers [0033-0034].
Therefore, it would have been obvious to the person having ordinary skill in the art to have fractionated the PFO prior to hydrotreating, for the benefit of obtaining the desired feed and hydrocarbon fractions.  
Regarding claims 7-8, Examiner notes that fractionation step disclosed above.
Further, Lee teaches hydrogenation conditions of 200-100°C, 10-200 atm, 50-400 Nm3/kL hydrogen content and LHSV of 0.5-10 hr-1 (page 4), which overlaps with the claimed range.
Lee teaches hydrocracking with a shape selective catalyst (bottom of page 4).  Lee taches hydrocracking temperatures of 200-1000°C, hydrogen partial pressure of 10-200 atm, hydrogen content of 50-400 Nm3/kl, and LHSV of 0.5-10 hr-1 (page 5), which overlaps with the claimed range.  
Claims 9-10 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-1791051, hereinafter referring to English translation from IP.com) in view of Burich (US 3,702,292) as evidenced by Zhou (US 2009/0173666) as applied to claim 1 above, and further in view of Al-Ghamdi (WO 2018/094336).
Regarding claims 9-10 and 19-22, the previous combination teaches the limitations of claim 1 as discussed above.  Zhou further evidences that the hydrocracking of PFO would result in production of C1-C7 light ends [0073].
Further, Al-Ghamdi teaches using a mixed feed to steam cracking to provide additional raw material (abstract).  Al-Ghamdi teaches using various LPG, ethane, C1, C3 and C4 feeds to the steam cracking step [0076-77]. Al-Ghamdi teaches naphtha obtained from various refinery units as supplemental feed to steam cracking [0081], [0076], [0003].  The naphtha can be fed to catalytic reforming or steam cracking [0082].
Therefore, it would have been obvious to send the LPG or part of the LPG or naphtha from the process of the previous combination to the steam cracker of Al-Ghamdi, for the benefit of providing additional raw material.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-1791051, hereinafter referring to English translation from IP.com) in view of Burich (US 3,702,292) as evidenced by Zhou (US 2009/0173666) as applied to claim 1 above, and further in view of Xu (US 10,035,742).
Regarding claim 11, the previous combination teaches the limitations of claim 1, as discussed above.  
The previous combination does not disclose sending C9 aromatics from BTX recovery to transalkylation.
However, Xu teaches separating C9 aromatics from BTX separation unit and feeding the C9 aromatics to transalkylation zone to produce more valuable products including additional BTX (column 5, lines 22-column 6, lines 67).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the transalkylation of C9 aromatics in the process of the previous combination for the benefit of obtaining more valuable BTX products.
Claims 12-5 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-1791051, hereinafter referring to English translation from IP.com) in view of Burich (US 3,702,292) as evidenced by Zhou (US 2009/0173666) and further in Xu (US 10,035,742), as applied to claim 11 and further in view of Al-Ghamdi (WO 2018/094336).
Regarding claims 12-13, the previous combination teaches the limitations of claim 11, as discussed above.  
Xu teaches recovering light gases from the trans alkylation unit (column 7, lines 20-250.
Al-Ghamdi teaches using naphtha LPG and light hydrocarbon gases obtained from various refinery units as supplemental feed to steam cracking [0081], [0076], [0003].  The naphtha can be fed to catalytic reforming or steam cracking [0082].
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the light gases recovered from the Xu to the steam cracking of Al-Ghamdi, in order to provide additional raw materials to provide steam cracked products.
Regarding claim 14-15 and 23-26, Al-Ghamdi teaches sending BTX and C9 range products to aromatics extraction to recovery high purity aromatic streams and raffinates [0100].  Al-Ghamdi teaches using the raffinate as additional steam cracking feed [0100].
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent Xu trans alkylation products to aromatic extraction to recover high purity products, and raffinate which may be provided to steam cracker, in order to provide additional raw material.

Double Patenting
Claims 1-27 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/668,488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to overlapping integrated processes using the same hydrotreatment of PFO to form BTX.
Claims 1-27 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/668,436 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to overlapping integrated processes drawn to the same hydrotreatment of PFO to form BTX integrated with reforming naphtha to form BTX and separate together.
Claims 1-27 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 16-18, 21-23, 40-95 of copending Application No. 16/668,566 (reference application). Although the claims at issue are not identical, they are not patentably distinct the claims are drawn to overlapping material.  For instance, claims 1 and 2 or ‘566 contain the same material as claims 1 and 19 of the Applicant’s instant applicaiton.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Lee and Burich do not disclose the claimed refractor PFO feed having at least 40% polyaromatics.  
The combination of Lee and Burich is improper because Burich combines reformate with pyrolysis naphtha for BTX recovery.
There is no disclosure in Zhou that PFO is obtained from steam cracking treated crude oil or other treated heavy oil feeds, or the claimed polyaromatic content.  
According to the prior art of record, PFO is recovered from steam cracking naphtha, not steam cracking “treated crude oil or other treated heavy oil feeds”.  
McCoy steam cracked tar is not equivalent to pyrolysis fuel oil.  
AlGhamdi does not teach PFO is treated for recovery of BTX.  
There is no suggestion to combine Xu and Lee.  
Regarding Applicant’s first and third arguments, Examiner notes that Lee teaches PFO feed that comprises a “large amount of polycyclic aromatic compounds”.  Zhou has been incorporated to address the limitations regarding the polyaromatic content.  Zhou teaches PFO feeds are obtained from steam cracking of naphtha (which is crude oil which has been treated by distillation) contain 0.1-99% polyaromatics [0057-0059]. 
Regarding Applicant’s second argument, Burich has been incorporated to disclose “subjecting a naphtha feed to catalytic reforming to produce a reformate stream”.  It is not seen where the instant claims exclude additional integration as disclosed by Burich.  
Regarding Applicant’s fourth argument, Examiner considers naphtha to read on the claimed “treaded crude oil”, since naphtha is obtained by treating crude oil to a distillation process.  It is not seen where Applicant has distinguished the claim language in this regard. 
Regarding Applicant’s fifth argument, McCoy teaches “steam cracker tar (SCT) as used herein is also referred to in the art as “pyrolysis fuel oil” [0033].  McCoy teaches fractionation of the SCT stream into various fractions [0033-0034].  In this regard, Examiner considers McCoy to positively recite the claimed fractionation of pyrolysis fuel oil.  
Regarding Applicant’s sixth argument, Examiner notes that Al Ghamdi is provided to show various steam cracking products and additional treatment.  Al Ghamdi is not relied upon alone.  Applicant appears to be using piecemeal analysis.
Regarding Applicant’s seventh argument, as applied in the rejections “it would have been obvious to the person having ordinary skill in the art to have performed transalkylation of C9 aromatics in the process of the previous combination for the benefit of obtaining more valuable BTX products”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0058210 – teaches pyrolysis fuel oil is produced by steam cracking of naphtha, gas oil, or other crude oil feedstocks and sent to hydrogenation steps to produce BTX [0010], [0005-0007]
US 2015/0141724 – teaches pyrolysis of coal feed, separation of various heavy oil fractions, and hydrogenation of heavy oil fractions to produce single ring aromatic compounds
Compositional Characterization of Pyrolysis Fuel Oil from Naphtha and Gas Oil- teaches steam cracking of naphtha or gas oil to produce PFO, also teaches that PFO produced from VGO is preferred for further treating (page 1279).
Application 16/668,662 – is related but differs in that the selectively hydrogenated stream is treated in the absence of hydrogen, while the instant claims use hydrogen in this step
Application 16/668,731 – is related but differs in that the selectively hydrogenated stream is treated in the absence of hydrogen, while the instant claims use hydrogen in this step
Application 16/668,823 – is related but differs in that FCC steps are used instead of the hydrocracking of the instant claims
Application 16/668,946 – is related but differs in that FCC steps are used instead of the hydrocracking of the instant claims
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE STEIN/Primary Examiner, Art Unit 1771